JAMES DICKSON PHILLIPS, Circuit Judge,
dissenting:
I agree with the court’s holding that the appellee-lawyers have standing in this case to challenge the statutory forfeiture provisions, and that, as written, those provisions reach property contracted for or paid as attorney fees just as any other property made subject to forfeiture by the provisions.
For reasons expressed in the superseded panel opinion, 814 F.2d 905, 918-27, however, I dissent from the court’s further holding that the forfeiture provisions, as applied to such property, violate no constitutional right of the defendant. I would hold instead that to the extent those provisions permit the government to deprive the defendant in a criminal case of the ability to pay legitimate and reasonable attorney fees for his defense against the underlying criminal charges, they violate this specific sixth amendment right.1 On that basis, I dissent from the court’s judgment.
Having already expressed my views on the constitutional issue, there is no need to repeat them here in detail and I adopt the relevant portions of the vacated panel opinion as the basis of my dissent here. I have only a few additional thoughts prompted by the en bane court’s constitutional analysis.
That analysis rightly focuses on the qualified right to counsel of choice as the particular aspect of the multifaceted sixth amendment right ultimately implicated by these forfeiture provisions. As I read the court’s opinion, it holds that Congress does not violate this right by allowing government prosecutors to prevent RICO and CCE defendants (or imminent defendants) from using allegedly tainted financial resources with which, barring governmental action, they would be able to hire and retain private counsel to defend them against those charges. This is said to be so for several reasons which simply bespeak the severely qualified nature of this particular right.
First, there is the fact that by its very nature this constitutional right of an accused person — uniquely among those protected in the bill of rights — is dependent upon the possession of financial resources with which to exercise it. Seizing on this undoubted irony, the majority points out that a defendant does not have the resources to exercise the right, hence has no right, when the government has already, *652by the relation-back feature of these forfeiture provisions, asserted a paramount interest in the resources.
With all respect, this simply begs the constitutional question rather than answering it. Indeed, the ultimate constitutional issue might well be framed precisely as whether Congress may use this wholly Active device of property law to cut off this fundamental right of the accused in a criminal case. If the right must yield here to countervailing governmental interests, the relation-back device undoubtedly could be used to implement the governmental interests, but surely it cannot serve as a substitute for them.
Under developed principles defining the qualified right to counsel of choice, the dispositive issue is whether there are countervailing governmental interests that do justify the drastic expedient of freezing and ultimately forfeiting the assets of RICO and CCE defendants to the point that they cannot retain private counsel for their defense. The majority, accepting the government’s arguments, first finds comfort for such defendants in the fact that other guarantees in the sixth amendment insure that even if the government effectively reduces them to indigency, they will be entitled to appointed public counsel who will then be held to minimal standards of effective assistance. By this, the majority necessarily announces the general principle that the constitutional right to private counsel of choice actually hangs on the thread of unconstrained legislative indulgence; that the only effective constraint on the legislative branch is that it may not deny defendants the back-up right to the minimally effective assistance of appointed public counsel.2
With the right to counsel of choice reduced to such modest dimensions, it may be thought fairly easy to discern countervailing governmental interests that justify its obliteration for the particular classes of defendants targeted by this legislation. Of course it is to the special quality and enormity of these crimes — organized drug dealing and racketeering on the grand scale— that Congress understandably looked in justifying the wide-ranging across-the-board criminal forfeiture provisions. And it is to the same factors that the majority now looks to find justification for the special impact of these provisions upon RICO and CCE defendants’ ability to retain counsel for their defense, a special impact which, interestingly — as we all agree — Congress itself did not consider, at least so far as the statutes and legislative history reveal.
Of course these particular crimes are enormous in their dreadful consequences for our society, and their perpetrators utterly despicable. I am prepared to accept that the depredations of organized crime, particularly those involving drug dealing in contemporary society, rank just behind human slavery among the sorest domestic afflictions of our history. But I do not believe that the enormity of particular crimes and types of criminal activity and the despicability and power of particular types of criminals can properly be weighed in this particular constitutional balance. In my view, the right to private counsel of choice guaranteed by the sixth amendment cannot be made to turn on how bad the particular crime or criminal may be, but that, I think, is the linchpin of the majority’s constitutional analysis.3
For these reasons, I remain persuaded that the sixth amendment prevents govern*653mental freeze orders and forfeitures whose effect is to deprive criminal defendants of their ability, otherwise present, to employ private counsel for their defense against the underlying charges on which the freeze order or forfeiture is based.
HARRISON L. WINTER, C.J., and SPROUSE and ERVIN, JJ., have asked to be shown as joining in this dissenting opinion.

. As indicated in the panel opinion, 814 F.2d at 927, such a holding obviously would not prevent forfeiture of assets transferred to attorneys in fraudulent or sham transactions, nor would it prevent any forfeiture that leaves a defendant with sufficient untainted resources to pay reasonable attorney fees.


. This case of course only deals with the sixth amendment rights of RICO and CCE defendants. But the majority’s analysis of the tenuous nature of the right to private counsel of choice as against the government's powers of forfeiture obviously sweeps wider.


. Judge Murnaghan apparently finds additional comfort in the fact that the forfeiture provisions simply put criminal defendants and their lawyers in the same position as that of civil plaintiffs and their lawyers operating under contingent fee contracts. The constitutional irrelevance of that analogy is so obvious that, with all respect, one wonders if the real thought is not that there are also bad lawyers to be taken into account in assessing the governmental interests at stake. Of course Congress advanced no such justification, and there is nothing in this record to support such a view. In any event, the constitutional infirmity I would find would reward no such lawyers.